DETAILED ACTION
Allowable Subject Matter
Claims 1-6 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of claim 1. The closest prior art is considered to be Edginton et al. (US 2010/0286620) and Hudson et al. (US 2012/0029439) which disclose syringe devices wherein two shell parts surround a housing to aid in removing a needle guard from a needle. The shell parts of Edginton as seen in Figure 4 are not intended to form a closed area surrounding the housing 18 and are not configured to engage with the housing so as to retain the shells thereon. Similarly, Hudson teaches (Figure 1) a plurality of shells (5a and 5b) which surround a housing (boot 3) shielding a needle (16) of a syringe (e.g., Figures 3-4). The shell sections are in snap fit engagement with each other and engage the housing via a lip (6) formed on the proximal end of each of the shell sections which allows a user to pull the shell sections and the housing from the syringe thereby uncovering the needle. The housing of Hudson fails to engage the shell sections in the claimed manner and only provides an engagement via a narrowed proximal lip section formed from the shell halves and not by means of the claimed holding points or guiding elements. Neither of the cited references teach preventing release of the two shell parts via corresponding blocking elements as claimed. Such features are known from the prior art (see e.g., Kesselman which teaches a tamper indicating device embodied as a cylindrical locking collar which has corresponding engagement features on opposite shell portions to securely lock the halves together; Col. 5, lines 14-26). It would not have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Edginton or Hudson to comprise the blocking elements of Kesselman as they are intended to be reused and therefore would not benefit from structural features which require destruction of the device to remove. In addition, the collar of Kesselman fails to remedy the issue of the shell halves engaging the housing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783